Citation Nr: 0510021	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  03-07 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to accrued improved pension benefits, based 
upon a report of unreimbursed medical expenses incurred prior 
to, but received after, the veteran's death.

2.  Entitlement to an increased award of improved death 
pension benefits, based on unreimbursed medical expenses 
incurred prior to the date of claim.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to February 
1946.  He died in April 2002, and the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
from determinations promulgated by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, in 
July and October 2002.

The record reflects that the appellant had requested a Board 
hearing in conjunction with this appeal, but that she 
withdrew this request through her accredited representative 
in January 2005.  See 38 C.F.R. § 20.702(e).

This case was previously before the Board in February 2004, 
at which time it was remanded for additional development.  

The issue pertaining to entitlement to accrued benefits is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The veteran died April 17, 2002.

2.  The maximum countable income limit for a surviving spouse 
without dependents who is in need of aid and attendance, was 
$10,243 for the period from May 1, 2002 to December 1, 2002; 
and $10,387 for the period from December 1, 2002 to May 1, 
2003. 

3.  The appellant's countable income for the period from May 
1, 2002 to May 1, 2003 was zero dollars, after consideration 
of medical expenses and the expenses of the veteran's last 
illness and burial. 

4.  The appellant received the maximum amount of death 
pension payable by law for the annualization period from May 
1, 2002 to May 1, 2003.


CONCLUSION OF LAW

No additional improved death pension benefits are payable as 
a matter of law.  38 U.S.C.A. §§ 1503, 1541, 5107 (West 
2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272  (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

Notably, the law and not the evidence is dispositive in this 
matter, and no amount of evidentiary development would alter 
the determination.  Specifically, the appellant has received 
the maximum rate of death pension payable by law for the 
period in question, as the expenses of the veteran's last 
illness and burial have reduced her countable income to zero 
dollars for the year subsequent to the veteran's death.  
Thus, under the circumstances of this case, additional 
efforts to assist or notify her in accordance with the VCAA 
would serve no useful purpose.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002) (where "the law as mandated by 
statute, and not the evidence, is dispositive ..., the VCAA 
is not applicable"); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


Analysis

Improved pension awarded pursuant to Public Law 95-588 is a 
monthly benefit payable by VA to a surviving spouse and 
children of the veteran.  Specifically, the law provides that 
the Secretary shall pay to the surviving spouse of each 
veteran who served for ninety (90) days or more during a 
period of war or who at the time of death was receiving or 
entitled to receive compensation or retirement pay for a  
service-connected disability, pension at the rate prescribed 
by law and reduced by the surviving spouse's annual income.  
38 U.S.C.A. §§ 101(12), 1521(j), 1541(a); 38 C.F.R. §§ 
3.3(b)(4), 3.23.  

Death pension benefits are based on income.  Payments of 
these pension benefits are made at a specified annual maximum 
rate, reduced on a dollar-for-dollar basis by annualized 
countable income.  38 U.S.C.A. §§ 1503, 1541(b); 38 C.F.R. §§ 
3.3, 3.23.  In determining annual income, all payments of any 
kind or from any source (including salary, retirement or 
annuity payments, or similar income) shall be included except 
for listed exclusions.  See 38 U.S.C.A. § 1503(a); 38 C.F.R. 
§ 3.271(a).  Social Security benefits are not specifically 
excluded under 38 C.F.R. § 3.272.  Such income is therefore 
included as countable income. 

Medical expenses in excess of five percent of the maximum 
income rate allowable, which have been paid, may be excluded 
from an individual's income for the
same 12-month annualization period, to the extent they were 
paid.  38 C.F.R. 
§ 3.272(g)(1)(iii).  Burial expenses paid by a surviving 
spouse during the calendar year following that in which death 
occurred may be deducted from annual income for the 12-month 
annualization period in which they were paid or from annual 
income for any 12-month annualization period which begins 
during the calendar year of death, whichever is to the 
claimant's advantage.  However, any such expenses paid 
subsequent to death but prior to date of entitlement (i.e. 
the effective date) are not deductible.  38 C.F.R. § 
3.272(h).  The rates of death pension benefits are published 
in tabular form in appendix B of Veterans Benefits 
Administration Manual  M21-1 (M21-1), and are given the same 
force and effect as if published in the Code of Federal 
Regulations.  38 C.F.R. § 3.21.  The rates for the pertinent 
years are as follows: 

Effective December 1, 2001, the maximum 
allowable rate for a surviving spouse 
with no children, who is in need of aid 
and attendance, was $10,243.  See M21-1, 
part I, Appendix B, (change 41).

Effective December 1, 2002, the maximum 
allowable rate for a surviving spouse 
with no children, who is in need of aid 
and attendance was $10,387.  See M21-1, 
part I, Appendix B, (change 46).

In February 2004 the Board remanded this claim to the RO to 
determine whether additional expenses of the veteran's last 
illness and burial could be counted to reduce the claimant's 
countable income for death pension purposes.  Subsequently, a 
January 2004 award letter was associated with the claims 
file.  This letter noted that Eligibility Verification Report 
(EVR) processing resulted in the appellant's income being 
reduced to zero dollars for the period due to consideration 
of $2,947 in medical expenses and $8,518 in last illness and 
burial expenses.  Payment history evidence in the claims file 
confirms that she received payment based on zero dollars in 
income from May 1, 2002 to May 1, 2003.  Thus, the appellant 
has received the maximum rate of death pension for the 
annualization period following the veteran's death (May 1, 
2002 to May 1, 2003).  By law, the appellant cannot receive 
any additional death pension for that period.  See 
38 U.S.C.A. § 1541; Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

To the extent that any of the remand instructions were not 
addressed in their entirety with respect to this issue, any 
such error is harmless as it would not have any effect on the 
appellant's pension award.  See Valiao v. Principi, 17 Vet. 
App. 229, 232 (2003) ("Where the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision, the case should 
not be remanded for development that could not possibly 
change the outcome of the decision.); see also Sabonis, 
supra. 



ORDER

Entitlement to additional improved death pension benefits, 
based on unreimbursed expenses of the veteran's last illness 
and burial, is denied.


REMAND

With respect to the accrued benefits issue, the Board notes 
that the indented paragraphs which detailed the February 2004 
remand directives only directed that a Statement of the Case 
(SOC) be promulgated on this issue, and that such an SOC was 
promulgated in June 2004.  However, in discussing this issue 
in the body of 
the remand, the Board noted that certain medical expenses may 
be allowed prospectively, where reasonably predictable, 
citing to M21- 1, Part IV, Authorization Procedures, Chapter 
16, Income and Net Worth, Subchapter VI, Improved Pension-
Medical Expenses, 16.30 d "Criteria for Allowing Medical 
Expenses Prospectively" (recurring nursing home fees 
predictable); VAOPGCPREC 12-94 ("recurring, predictable, and 
reasonably estimable" medical expenses include cases where 
veteran has ongoing medical condition, and amounts claimed 
after death could be estimated with a reasonable degree of 
certainty); and VAOPGCPREC 6-93 (while eligibility 
verification reports (EVRs) submitted after death not 
considered "evidence on file at death date," such EVRs can be 
used to verify grant based on "logical inferences" from 
claims file as to recurring expenses).  

It does not appear from the SOC that the RO considered the 
applicability of either VAOPGCPREC 12-94 or 6-93 to this 
case.  These precedent opinions appear to be applicable in 
the instant case as the record reflects the veteran regularly 
submitted reports of unreimbursed medical expenses for the 
preceding year ever since he was awarded nonservice-connected 
improved pension benefits by a May 1996 rating decision.  The 
RO had considered continuing medical expenses of $4,543 since 
his 1999 EVR.  However, the submissions of unreimbursed 
medical expenses consistently revealed expenses in excess of 
that amount.  For example, his 1997 medical expenses were 
$5,304; his 1998 expenses were $6,347; his 1999 expenses were 
$14,006; and his 2000 expenses were $6,931.  Upon submission 
of these unreimbursed expenses, the RO adjusted the veteran's 
award, with a return to the prospective medical expense 
amount of $4,543.  Thus, the veteran may have had recurring 
medical expenses that were reasonably predictable in excess 
of the $4,543 continuing medical expenses.  

As noted in VAOPCGPREC 12-94:

Where a veteran had in the past supplied 
evidence of unreimbursed medical expenses 
which, due to the static or ongoing nature of 
the veteran's medical condition, could be 
expected to be incurred in like manner in 
succeeding years in amounts which, based on 
past experience, were capable of estimation 
with a reasonable degree of accuracy, such 
evidence may form the basis for a 
determination that evidence in the file at 
the date of the veteran's death permitted 
prospective estimation of medical expenses.

In addition, VAOPGCPREC 6-93 noted that it is legally 
permissible to establish entitlement to accrued benefits 
claims based on logical inferences from information contained 
in EVRs submitted prior to the beneficiary's death which are 
confirmed by information submitted after the death of the 
beneficiary.

Consequently, this issue must be remanded for the RO to 
consider the applicability of VAOPGCPREC 6-93 and/or 12-94 to 
the accrued benefits claim.

For the reasons stated above, this case is REMANDED for the 
following:

The RO must readjudicate the issue on 
appeal to include consideration of 
VAOPGCPEC 6-93 and 12-94, and whether the 
veteran's unreimbursed medical expenses 
for 2001 (in excess of $4,543 in 
prospective expenses already utilized) 
can be considered recurring, predictable, 
and reasonably estimable medical 
expenses.  

Upon readjudication, the RO should be 
mindful of the possible recoupment of the 
$610 overpayment made to the veteran in 
1998, and its impact on the existence of 
any accrued benefits.   

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the appellant and her 
representative should be furnished an SSOC which addresses 
all of the evidence since the RO last adjudicated the issue 
in June 2004, and provides an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


